Case: 19-14757   Date Filed: 06/30/2020   Page: 1 of 3



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14757
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:17-cv-00436-CEM-DCI



MICHAEL J. WRIGHT,

                                                            Plaintiff-Appellant,

versus

MARIO CARDENAS,
IAN DOWNING,
FELIX ECHEVARRIA,
BRANDON LAYNE,
MICHAEL B. STRICKLAND, et al.,

                                                         Defendants-Appellees.

                       ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 30, 2020)

Before JORDAN, GRANT, and LUCK, Circuit Judges.
                 Case: 19-14757       Date Filed: 06/30/2020       Page: 2 of 3



PER CURIAM:

       Michael Wright, proceeding pro se, sued the City of Kissimmee and several

of its police officers under 42 U.S.C. § 1983. He alleged a number of constitutional

violations related to his arrest in 2014.

       As relevant here, the district court granted summary judgment in favor of the

City on Mr. Wright’s Fourth Amendment excessive force claim. This is Mr.

Wright’s appeal as to that claim. For the following reasons, we affirm.1

       First, the district court did not err in permitting the City to amend its pre-trial

statement, which contained a scrivener’s error. In the pre-trial statement, the City

said that it “denie[d] that its law enforcement used reasonable force during . . . the

arrest,” but the word “reasonable” should have been “unreasonable.” A district court

may allow a party to amend a pre-trial order, see Sherman v. United States, 462 F.2d
577, 579 (5th Cir. 1977), or a pre-trial statement, see Cruz v. U.S. Lines Co., 386
F.2d 803, 804 (2d Cir. 1967), and here there was no abuse of discretion. The City

notified the district court of the error just five days after the filing of the pre-trial

statement, and each of the City’s other filings denied wrongdoing. Mr. Wright was

therefore not unfairly prejudiced by the amendment. Cf. Perez v. Miami-Dade Cty.,

297 F.3d 1255, 1264–67 (11th Cir. 2002) (holding, in a § 1983 case, that the district



1
 We assume the parties’ familiarity with the record and set out only what is necessary to explain
our decision. As to any issues not specifically discussed, we summarily affirm.
                                                2
                    Case: 19-14757        Date Filed: 06/30/2020         Page: 3 of 3



court should have permitted a municipality to withdraw its admission on the issue of

custom/policy).

          Second, we reject Mr. Wright’s argument that the district court erred by

relying on the reports of the police officers with respect to the force used and the

reason force was necessary. The reason is that Mr. Wright expressly sued the

officers only in their official capacities. See D.E. 157 at 2 (“this complaint is brought

against all defendants in their official capacity”) (emphasis in original). An official-

capacity suit against a police officer or government official is a suit against the

officer’s employer—the government entity—so here the Fourth Amendment

excessive force claims against the officers were municipal liability claims against

the City. See Kentucky v. Graham, 473 U.S. 159, 166 (1985).

          To hold the City liable for any excessive force used by its officers, Mr. Wright

had to show that a custom, policy, or practice of the City caused the violations. See,

e.g., Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir. 2016). As the district

court correctly explained, Mr. Wright did not present any evidence of a City custom,

policy, or practice that caused the alleged excessive force. See D.E. 255 at 6–7. So

there is no basis for municipal liability even if any of the officers used excessive

force.2

          AFFIRMED.


2
    Stated differently, the district court’s consideration of the reports is at most harmless error.
                                                     3